Citation Nr: 1140358	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO denied service connection for PTSD, right ear hearing loss, tinnitus, and headaches.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In November 2009, the Board denied service connection for major depression and remanded the claim for service connection for PTSD, a right ear hearing loss disability, and tinnitus, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a May 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final and binding on the date stamped on the face of the decision and are not subject to revision on the same factual basis. Given the Board's November 2009 denial of service connection for major depression, this matter is no longer on appellate review.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran has not since made any arguments suggesting that he is pursuing service connection for a psychiatric disorder other than PTSD.  The most recent medical evidence establishes diagnoses including PTSD and personality disorder.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127. Beno v. Principi, 3 Vet. App. 439 (1992) (holding a personality disorder is not a disease or injury for VA compensation purposes.)

In June 2011, subsequent to issuance of the most recent SSOC, the Veteran submitted additional evidence in support of his appeal.  Although this evidence was duplicative of evidence associated with the claims file prior to issuance of the May 2011 SSOC, it was also accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).  Later in June 2011, the Veteran again submitted evidence in support of his appeal.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ); however, as the Veteran himself acknowledged in a statement accompanying the evidence, these records had previously been submitted.  Thus, as this evidence is duplicative, a remand for AOJ consideration is unnecessary.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Although the Veteran has been diagnosed with PTSD, the preponderance of the competent and probative evidence does not support a finding that the Veteran's PTSD can be attributed to a verified, in-service stressful incident, to include an alleged sexual assault.

3.  The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for service connection for PTSD and a right ear hearing loss disability was received in June 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in June 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  In February 2007, the RO furnished an additional VCAA notice letter as regards the claim for service connection for PTSD.  Thereafter, the claims were reviewed and a statement of the case (SOC) was issued in April 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in June and September 2006, February 2007, and January 2010.  

The Board notes that in PTSD cases involving claims of personal assault, as here, VA is required to provide notice that an in-service personal assault may be corroborated by evidence from sources other than the service records.  See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  In the February 2007 VCAA letter, the RO asked the Veteran to identify any possible sources of information and evidence such as police reports or medical treatment records for assault or rape, and further asked that he submit any supporting statements from individuals with whom he may have discussed the incident as well as copies of any correspondence he may have sent to friends or relatives in which he related information regarding the incident.  Nevertheless, the February 2007 correspondence did not advise the Veteran that evidence of behavior changes might constitute credible supporting evidence of his alleged stressor, as required by 38 C.F.R. § 3.304(f)(5).  In any event, any prejudice that resulted from this notice failure has been overcome by the Veteran's demonstration of actual knowledge of the provisions of the applicable regulation.  In this regard, during the September 2009 hearing, the Veteran provided testimony regarding changes in his behavior following the alleged in-service assault.  Moreover, in correspondence dated in June 2011, the Veteran submitted a statement in which he asserted that he had a behavioral change after his in-service stressor and copied 38 C.F.R. § 3.304(f)(5).  See Gallegos, 22 Vet. App. at 338-39 (holding that though VA had not met its duty to notify, that prejudice was overcome by the Veteran's actions that showed actual knowledge).  Accordingly, the Board finds that any prejudice has been overcome.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations in February 2010, with a March 2011 VA examination addendum.

Additionally, while the service treatment records associated with the claims file do not include a separation examination report, the RO's efforts to obtain the Veteran's separation examination report and records of the facts and circumstances surrounding his discharge from service resulted in a negative response from the National Personnel Records Center (NPRC) in March 2007.  The Veteran was notified of this response in the April 2007 SOC.  

The Board has considered that a June 2005 VA audiology consultation reflects that audiometric testing revealed slight to moderately-severe high frequency (4000-8000 Hertz) sensorineural hearing loss in the right ear.  The audiologist indicated in his note that the reader could refer to the audiogram under the "tools/display audiogram" menu in the VA Computerized Patient Records System (CPRS) for a display of the findings.  The actual findings of this audiometric testing have not been associated with the claims file.  However, as will be discussed below, the claim for service connection for a right ear hearing loss disability is being denied because there is no evidence of a current disability for VA purposes.  The February 2010 VA examination report reflects that the audiologist who examined the Veteran on that date reviewed the claims file.  She specifically indicated that the June 2005 audiogram indicated hearing within normal limits from 250-4000 Hertz with mild to moderately-severe sensorineural hearing loss from 6000-8000 Hertz.  She noted that these thresholds did not meet the criteria for disability under VA regulations.  The findings of the February 2010 VA examiner indicate that the results of audiometric testing performed in June 2005 would not demonstrate a current right ear hearing loss disability for VA purposes.  As such, a remand to obtain a copy of this audiogram would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The Veteran asserts that he has PTSD related to an in-service sexual assault.  

The Veteran's claim falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).   

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).   

While the amended regulation applies to all claims seeking service connection for PTSD that were appealed to the Board by July 13, 2010 but not yet decided by the Board as of that date, the Board finds the amended regulation is not for application in this case because the Veteran's reported stressor does not involve fear of hostile military or terrorist activity, as contemplated by the regulation.  Instead, as discussed below, the Veteran claims service connection for PTSD related to an in-service sexual assault.  

Service treatment records are negative for any psychiatric complaints or findings.

In his June 2006 notice of disagreement (NOD), the Veteran asserted that he had PTSD related to the stressor of being locked up in Germany for attempted murder and rape of a taxi driver because he resembled the alleged suspect.  He reported that he was held for about four days, after which he was released, because the proper suspect was in custody.  In a November 2006 stressor statement, the Veteran reported that, in July 1984, LTC T.A.M. turned him over to German police where he was placed in jail for alleged rape and attempted murder.  He stated that he was sexually assaulted in jail and that the German police witnessed his rape and threatened his life if he told anyone about the incident.  The Veteran reported that he was released after approximately four days, when the actual rapist was caught.  

During the September 2009 videoconference hearing, the Veteran again described the reported in-service rape.  He testified that, since this incident, he started drinking and heavily using drugs.  He further indicated that he had no paperwork regarding his imprisonment in Germany and that, while he experienced bowel issues following the reported incident, he did not seek treatment for these problems.  

Records of treatment from the Southeast Arkansas Behavioral Healthcare System, dated from October 1989 to February 1994, reflect that the Veteran received court-ordered psychological treatment following reported child abuse.  In October and November 1989, the Veteran denied physical or sexual abuse, although he reported being whipped as a child.  A June 1990 treatment record reflects that psychological testing (specifically, the MMPI-2 clinical scales) was within normal limits.  The psychologist stated that the test results did not suggest the presence of any chronic or severe psychological problems.  

Records of Vet Center treatment dated from December 2006 to June 2007 include the Veteran's reported history of the in-service sexual assault.  In his December 2006 intake, the Veteran also gave a history of being mistreated by his step-father, specifically, stating that he beat him.  

Records of VA treatment dated from May 2005 to April 2010 include diagnoses of and treatment for PTSD related to the reported in-service sexual assault.  During VA substance abuse treatment in May and June 2005, the Veteran denied a childhood history of physical abuse as well as sexual abuse.  However, an addendum to the discharge summary of this period of treatment reflects that the Veteran wanted to speak to the psychiatrist about his "real trauma."  Specifically, he reported that, while in service, he was erroneously charged with the murder of a German woman and spent four to five days in jail, which was very stressful.  Discharge summaries from VA substance abuse treatment from June to August 2005 and November 2006 to April 2007 reflect that the Veteran again denied a childhood history of physical abuse as well as sexual abuse.  

In a December 2009 letter, the Veteran's VA psychologist wrote that he had treated the Veteran during his time in the RRTP PTSD program in the Central Arkansas Healthcare System.  He commented that, per data and self-report, the Veteran met the reexperiencing, avoidance, and arousal criteria for PTSD.  The psychologist noted that the Veteran's primary reported stressor was being raped while in prison in Germany and commented that the Veteran had been consistent in his reporting of the in-service stressor and the effects of this stressor.  

In correspondence submitted to VA in February 2010, the Veteran's girlfriend reported that she had met the Veteran in September 2009 and, early in the relationship, he confided in her that he had been the victim of a sexual assault during service.  

The Veteran was afforded a VA examination to evaluate his claimed PTSD in February 2010.  He again described his stressor as being raped while in jail in Germany in 1984.  He reported that his attitude and behavior changed significantly after this event.  Specifically, he stated that, prior to this incident, he was a very good military worker who was given increasing levels of responsibility and was very outgoing; however, after this incident, he rarely went off post and began to have problems.  He described continued problems with nightmares, intrusive thoughts, and flashbacks over the years.  He also reported a significant history of drug and alcohol abuse.  On mental status examination, the examiner commented that the Veteran was cooperative throughout the interview, and gave no reason to doubt the credibility of the information provided.  The Axis I diagnosis was PTSD, chronic.  The examiner opined that it was at least as likely as not that the Veteran's PTSD was related to his reported military sexual assault.  In providing a rationale for this opinion, the examiner observed that the Veteran's description of this incident had been consistently maintained in the records.  

In a March 2011 addendum, the examiner who performed the February 2010 VA examination reviewed the claims file and noted that the Veteran's service treatment records were silent for any complaint related to the reported rape.  She observed that, during the February 2010 VA examination, the Veteran had described nightmares related to the incident in jail and indicated that a trigger for his flashbacks were keys rattling when the officers would walk down the hall, but that the record reflected that, after discharge from service, the Veteran had taken a job in a penitentiary, although it was unclear how long he worked there.  The examiner observed that the Veteran reported that he had to resign from this employment "because of the homosexuality and being cooped up," but there was no indication by the Veteran at that time that he had any flashbacks triggered by keys rattling or being in a similar position to his alleged stressor incident.  The examiner further noted that the Veteran reported that he had been withholding telling anyone about the alleged assault for years and that, in June 2005, he reported the jail incident to a psychiatrist, but did not mention any rape or assault.  She also observed that, in a June 2006 statement, the Veteran noted his incarceration in Germany but, again, did not mention any rape.  The examiner noted that the Veteran had been seen for numerous evaluations and mental health contacts over the years, during which the alleged in-service assault was never mentioned, nor was such the focus of treatment.  She further indicated that, during this time, there was significant polysubstance abuse and aggression.  She added that the Veteran's service records did not reflect that he was AWOL for the 3 or 4 days he alleged that he was locked up in the German jail, although his rank was reduced in January 1985 for failing to maintain his guard post.  In light of the foregoing, the examiner amended her February 2010 evaluation and opined that it was less likely as not that the Veteran's current PTSD is related to his reported military sexual assault.  

The Veteran has a current diagnosis of PTSD, as reflected in the VA treatment records and the February 2010 VA examination report.  However, the Board finds the claim for service connection must be denied, as a preponderance of the competent and probative evidence does not support a finding that the Veteran's PTSD can be attributed to a verified, in-service stressor, to include the alleged in-service sexual assault.

In this regard, while the Veteran has asserted that he was raped in mid-July 1984, service records are negative for any mention of this incident.  Service treatment records do reflect that he had a positive gram-negative intracellular diplococci (GNID) test in August 1984; however, the Veteran also received treatment for a positive GNID test in January and March 1984.  

The Board has considered that, in February 2010, the Veteran submitted a January 2010 memorandum from one of his commanding officers, T.R.Y., in which he indicated that he had a recollection, which was confirmed by another service member (M.T.), that the general situation described by the Veteran (his imprisonment in Germany in July 1984) did take place.  T.R.Y. stated that, while he did not have a specific recollection of himself or the captain at the time authorizing the transfer of the Veteran to German authorities for questioning for the alleged crimes, this was generally consistent with normal policies and practices.  While this memorandum corroborates the Veteran's imprisonment in a German jail in July 1984, the Veteran has alleged that he has current PTSD due to a rape which occurred during this imprisonment.  The memorandum does not provide support for the assertion that a rape occurred during this period of imprisonment.  

The Board has also considered the Veteran's assertion that his behavior changed tremendously after he was the victim of the alleged sexual assault in Germany in 1984.  Specifically, in his November 2006 stressor statement, he argued that his changed behavior was evidenced by his receipt of an Article 15 and being demoted.  Further, he reported that he began to abuse alcohol and drugs to assist with managing the pain associated with his experience.  In support of his assertion, the Veteran submitted a November 2006 statement from his sister, in which she reported that he got drunk for about 90 days after coming home from service in 1985, and indicated that he began using crack cocaine.  She added that, in 1996, the Veteran told her that he had been raped by another inmate in prison in Germany in 1984.  Also in support of his reported changed behavior, in December 2006, the Veteran submitted a statement from a fellow service member, A.D.M.  Mr. M. reported that the Veteran was the driver for LTC T.A.M. a position for which one must be a "top of the line" soldier.  He described the Veteran as courteous and professional in his work habits, and added that, to the best of his knowledge, he was also well-behaved off-duty.  Mr. M. added that he noticed a change in the Veteran after he was transferred to a scout section, indicating that he seemed either angry or depressed.  In a February 2010 statement, the Veteran indicated that, as a result of the alleged in-service assault, he began a 20 year binge of drinking, drugs, and tendency towards violence.  

Service personnel records reflect that the Veteran had a satisfactory Service School Academic Evaluation in August 1981, at which time the preparing officer opined that he would make an outstanding small unit leader.  These records also contain a record from an October 1981 proceeding under Article 15 of the Uniform Code of Military Justice reflecting that the Veteran was punished for failing to go to his appointed place of duty on two occasions earlier that month.  In November 1982 and February 1983, the Veteran was issued letters of appreciation for his efforts as a member of the 5th Cavalry Squadron basketball team.  His commanding officer acknowledged the Veteran's hard work, desire to excel, dedication to the team, and winning spirit.  In January 1985, the Veteran received an Article 15 for willfully failing to maintain roving guard, for which his grade was reduced to PFC.  

Thus, while the Veteran did, indeed, receive an Article 15 after the alleged in-service sexual assault, he had previously received an Article 15 in 1981.  Thus, the receipt of an Article 15 in January 1985 does not constitute evidence of a behavior change which would tend to corroborate his reported stressor.  

Regarding his report of substance abuse following the alleged in-service assault, the Board acknowledges that, during VA treatment in May and June 2005, the Veteran reported that he first used alcohol at age 16 and first used drugs at age 17 and that he reported that he recognized problems with alcohol and drugs at age 25 (1985).  By contrast, a discharge summary regarding VA treatment from June to August 2005 reflects that the Veteran never recognized a problem with alcohol use and recognized a problem with drug use at age 40.  However, during VA treatment in May and September 2009, the Veteran reported that he had been drinking steadily for 30 years, although it became a problem at age 26.  The reports of problems with drinking and drugs at age 25/26 tend to support the Veteran's assertion that he experienced problems with substance abuse following the alleged in-service assault.  However, the record reflects that the Veteran has made inconsistent statements regarding his substance abuse.  Specifically, during private psychological treatment in October 1989, the Veteran denied using any drugs.  During treatment the following month, he stated that he had never used cocaine, marijuana, or PCP.  The statements made by the Veteran in October and November 1989 are inconsistent with the history of substance abuse the Veteran reported during VA treatment from 2005 to 2009.  This inconsistency casts doubt on the Veteran's reliability as a credible historian.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  However, while a medical opinion diagnosing PTSD based on a history recited by a Veteran may be used to establish that the stressor occurred, such opinion does not, by itself, establish that the stressor occurred or preclude VA from finding that there was no stressful event; rather, the opinion must be weighed with all evidence of record.  Id. at 1382, Footnote 1.  

While post-service VA treatment records include numerous diagnoses of PTSD related to the Veteran's reported in-service sexual assault, these diagnoses were based on the Veteran's description of this incident.  In this regard, a May 2009 VA admission assessment indicates that the Veteran was the victim of sexual abuse during military service in Germany, per history.  The advanced practice nurse noted that the Veteran had a diagnosis of PTSD.  Similarly, a September 2009 VA psychology note specifically indicates that the Veteran's stressors and symptom frequency were based primarily on his self-report, and the psychologist commented that documentation of the reported stressor via other sources was not available at the time of examination, although the Veteran's report was consistent with previous records and assessments.  

Despite the September 2009 finding that the Veteran's description of his in-service stressor was consistent with previous records, the Board notes that although the Veteran has, on numerous occasions, reported that he was raped by another prisoner while in jail in Germany in July 1984, during VA treatment in October 2006, he reported that he was raped by several men while in jail in Germany during service.  This inconsistency in the Veteran's description of his in-service stressor calls into question the credibility of the Veteran's statements regarding this incident.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  In any event, even if the post-service diagnoses of PTSD were found to corroborate the claimed in-service assault, such diagnoses must be weighed against the evidence of record.  See Menegassi, at 1382, Footnote 1.  

In this regard, while the February 2010 VA examiner, admittedly, opined that the Veteran had PTSD due to his reported in-service sexual assault, she later revised this opinion in March 2011.  In her March 2011 addendum, the VA examiner acknowledged review of the claims file and opined that it was less likely than not that the Veteran's PTSD is related to his reported in-service sexual assault.  This opinion was based on the fact that, in June 2005, the Veteran reported the jail incident to a psychiatrist, but did not mention any rape or assault and, in his June 2006 statement, the Veteran noted his incarceration in Germany but, again, did not mention any rape.  The psychologist also highlighted that the Veteran had been seen for numerous evaluations and mental health contacts over the years, during which the alleged in-service assault was never mentioned, and that the Veteran's service records did not reflect that he was AWOL for the 3 or 4 days he alleges that he was locked up in the German jail.
  
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the VA treatment records dated from May 2005 to April 2010 include diagnoses of PTSD based on the alleged in-service sexual assault, there is no indication that any of the healthcare providers who rendered these diagnoses reviewed the Veteran's claims file in conjunction with making their diagnosis.  While, as noted above, a medical opinion may not be discounted solely because the physician did not review the claims file, critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and, conversely, detract from the medical opinions of experts who do not.  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, it is significant that the VA healthcare providers apparently did not consider the Veteran's history of psychological treatment during which he did not mention the reported in-service sexual assault.  Moreover, there is no indication that the VA healthcare providers reviewed the June 1990 results of private psychological testing, which did not suggest the presence of any chronic or severe psychological problems.  By contrast, the VA examiner reviewed the claims file, examined the Veteran, and found that it was less likely as not that the Veteran's PTSD is related to his reported military sexual assault.  Importantly, she indicated the reasons for reaching this conclusion.  Accordingly, the Board finds the March 2011 opinion of the VA examiner to be of more probative weight than the diagnoses of PTSD based on the reported in-service sexual assault included in the VA treatment records.

Thus, the competent, probative evidence on the question of whether the Veteran has PTSD attributed to a verified, in-service stressful incident weighs against the claim for service connection.  

As a final matter, the Board has considered that, during November 2006, and September and October 2009 VA mental health psychosocial assessments, the Veteran reported military stressors of seeing a tank flip over on a soldier, killing him, and seeing another soldier injured when his gun jammed and exploded, tearing out his throat.  On each of these occasions, the Veteran also described his reported in-service assault.  The September 2009 VA psychology note reflects that, on PTSD screen, the Veteran reported, "feelings of helplessness and that his life was in danger and wounded."  The Veteran also reported witnessing others' lives endangered and others being physically injured and killed.  Despite these assertions, the psychologist indicated that the Veteran's primary stressor was the alleged in-service rape.  

While the February 2010 VA examiner did not consider any in-service stressors other than the alleged in-service sexual assault, the Veteran has consistently argued that he currently has PTSD related to this assault.  The evidence of record simply does not indicate that the currently diagnosed PTSD is related to any other stressors.  In this regard, as noted above, despite his report of additional stressors during VA psychological treatment in September 2009, the psychologist indicated that the primary stressor was the reported rape.  Accordingly, while the VA examiner did not consider these other claimed stressors in rendering an opinion, in light of the foregoing, the Board still finds the examination adequate and persuasive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, no corroborating evidence regarding any claimed stressors other than the alleged in-service assault has been submitted.  

The Board acknowledges the Veteran's contention that he has PTSD related to service.  However, the Board finds that this is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion as to a relationship between the Veteran's service and the development of PTSD requires medical expertise to constitute competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his statement that his current PTSD was caused or aggravated by service is not competent and is outweighed by the findings discussed above.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In particular, the Board gives more weight to the March 2011 VA examiner's opinion.  Because this opinion was authored by a medical professional, it has much more probative value than the contentions of the Veteran, who does not have such medical expertise.  See id.

For all the foregoing reasons, the claim for service connection for PTSD is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Ear Hearing Loss

Service connection can be granted for certain diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right ear hearing loss disability is not warranted.  

The Veteran asserts that he has right ear hearing loss due to in-service noise exposure.  Service treatment records include audiograms, in graphical form, dated in August 1979 and March 1981, which appear to suggest a decline in right ear hearing during that period.  However, right ear hearing appeared improved by audiometric testing performed in November 1982.  At that time audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

During VA treatment in June 2005, the Veteran complained of difficulty hearing in the right ear.  The diagnosis following audiological testing was slight to moderately severe high frequency (4000-8000 Hertz) sensorineural hearing loss.  Word recognition was described as excellent.  

During VA treatment in November 2006, the Veteran described his hearing as within normal limits.  During Vet Center treatment in December 2006, the Veteran described some hearing loss.  A March 2007 VA treatment record reflects that review of systems was negative for hearing loss.  A June 2009 VA record of transfer notes an Axis III diagnosis of sensorineural hearing loss.  During VA treatment in September 2009, the Veteran reported right ear hearing loss; however, the following month, he described his hearing as within normal limits.  

During the September 2009 videoconference hearing, the Veteran testified that he first started to notice issues with regard to hearing loss during service.  

On VA examination in February 2010, the examiner noted that the Veteran reported hearing loss which made it difficult for him to understand conversation.  He described in-service noise exposure, to include tanks and big guns.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25

Speech recognition score on the Maryland CNC Word List was 100 percent in the right ear.  The audiologist commented that the Veteran's right ear hearing loss was not disabling per 38 C.F.R. § 3.385.  The audiologist opined that the Veteran's hearing loss was not caused by or a result of military service.  The rationale for this opinion was that the Veteran's hearing thresholds did not meet the criteria for a disability under VA regulations.  

The foregoing evidence indicates that no right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, was demonstrated in service.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, in this case, there is simply no competent, persuasive evidence of current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The most recent medical evidence in regard to claimed hearing loss, the February 2010 audiological testing, reveals that the auditory thresholds were not 26 decibels (let alone 40 decibels) or greater at any of the frequencies, nor was the Veteran's speech recognition score on the Maryland CNC Word List less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for right ear hearing loss.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a right ear hearing loss disability must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

The Board acknowledges the Veteran's contention that he has right ear hearing loss related to service.  Special equipment and testing is required to diagnose a hearing loss disability, as defined by 38 C.F.R. § 3.385.  Thus, the presence of a current right ear hearing loss disability, for VA purposes, is a determination that is medical in nature and requires medical expertise.  See Davidson, supra; Jandreau, supra.   Accordingly the Veteran, as a layperson, cannot establish the presence of a right ear hearing loss disability, for VA purposes, based on his assertions, alone.  

For all the foregoing reasons, the claim for service connection for right ear hearing loss is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.  

Service connection for a right ear hearing loss disability is denied.  


REMAND

Unfortunately, the claims file reflects that further action on this appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In November 2009, the Board instructed that the Veteran be afforded a VA audiological examination to assess the etiology of the Veteran's tinnitus.  The examiner was asked to render an opinion as to whether the Veteran has tinnitus that is at least as likely as not a result of active military service, to include claimed noise exposure.  The examiner was instructed to provide a complete rationale for any opinion given.  

The audiologist who performed the February 2010 VA audiological examination acknowledged review of the claims file and stated that there was no mention of tinnitus found in the claims file.  She noted that the Veteran had a current complaint of tinnitus.  The Veteran described the onset of his tinnitus as being in 1980, with no known etiology.  The audiologist stated that she could not resolve the question of whether tinnitus is due to or a result of military service without resorting to speculation.  In providing a rationale for this opinion, she noted that none of the audiograms in the claims file revealed any hearing loss or change in hearing.  She added that the complaint of tinnitus is subjective and cannot be confirmed using current clinical technologies.  She added that tinnitus is a symptom, not a disease.  Further, she commented that, while tinnitus is commonly associated with noise-induced hearing loss, it may also be secondary to problems not associated with noise exposure.  

The Board is aware that the Court has held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, in this case, the opinion of the February 2010 VA examiner was based, in part, on her conclusion that tinnitus is a symptom, not a disease.  However, for VA purposes, tinnitus is a disease for which compensation is payable.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Additionally, while the audiologist indicated that tinnitus may be secondary to problems not associated with noise exposure, she did not describe these problems, nor did she indicate whether the Veteran had any such problems and, if so, whether these problems were incurred in or are related to service.  Moreover, the audiologist commented that no mention of tinnitus was found in the claims file; however, during VA treatment in June 2005, the Veteran complained of constant bilateral tinnitus for many years, possibly dating back to military service.  A September 2009 record of VA treatment reflects that the Veteran reported noise in both ears, worse in the left.  During the September 2009 videoconference hearing, the Veteran testified that he first noticed ringing in the ears during service.  

Because VA undertook to obtain a VA medical opinion to evaluate the claimed tinnitus, the Board must ensure that such opinion is adequate.  See Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the foregoing, a remand is necessary to obtain a supplemental opinion from the February 2010 VA audiological examiner, with supportive rationale, based upon consideration of the claims file, to include the Veteran's documented reports of tinnitus.  The VA examiner is advised that tinnitus is a disease for VA purposes.  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in April 2010.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for VA treatment records dated since April 2010.  

2.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the February 2010 VA audiological examination, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case. A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current tinnitus which was incurred or aggravated as a result of active service.  In rendering this opinion, the audiologist should consider and address the Veteran's complaints regarding tinnitus made in June 2005 and September 2009 (discussed above).  The audiologist is advised that tinnitus is a disease for VA purposes.  The audiologist should include a complete rationale for all opinions expressed.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


